Exhibit 10.1

 

NINTH AMENDMENT TO BUSINESS LOAN AGREEMENT

 

THIS NINTH AMENDMENT TO BUSINESS LOAN AGREEMENT is made as of March 18, 2019, by
and between FIRST WESTERN FINANCIAL, INC., a Colorado corporation (the
“Borrower”), and BMO HARRIS BANK N.A., as successor-by-merger to M&I Marshall
and Ilsley Bank, a national banking association  (“Lender”).

 

In consideration of the mutual covenants, conditions and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

ARTICLE I

DEFINITIONS

 

When used herein, the following terms shall have the following meanings
specified:

 

1.1       “Amendment” shall mean this Ninth Amendment to Business Loan
Agreement.

 

1.2       “Credit Agreement” shall mean the Business Loan Agreement dated as of
October 31, 2009, as amended, by and between the Borrower and Lender.

 

1.3       Other Capitalized Terms. All capitalized terms used in this Amendment
and not specifically defined herein shall have the definitions assigned to such
terms in the Credit Agreement.

 

ARTICLE II

AMENDMENTS

 

2.1       Amendments.  The Affirmative Covenants, Subsection Financial Covenants
and Ratios, Subsection Non-performing Loans to Total Loans is hereby amended and
restated in its entirety to read as follows:

 

“Non-performing Loans to Total Loans.  Bank shall maintain at all times a ratio
of Non-performing Loans to Total Loans, which is less than or equal to (a) 3.0%,
for the fiscal quarters ending March 31, 2019 through September 30, 2019 and (b)
2.0% for the fiscal quarter ending December 31, 2019 and each fiscal quarter
thereafter.  “Non-performing Loans” means loans outstanding which are not
accruing interest, have been classified as renegotiated pursuant to guidelines
established by the Federal Financial Examination Institution Council or are 90
days or more past due in the payment of principal or interest.  “Total Loans”
means the sum of loans and direct lease financings, net of unearned income of
Bank.”

 

2.2       Miscellaneous Amendments.  The Credit Agreement, the related loan
documents and all other agreements and instruments executed and delivered
heretofore or hereafter pursuant to the Credit Agreement are amended hereby so
that any reference therein to the Credit Agreement

 







--------------------------------------------------------------------------------

 



 

shall be deemed to be a reference to such agreements and instruments as amended
by or pursuant to this Amendment.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

The Borrower hereby represents and warrants to the Lender that:

 

3.1       Credit Agreement.  All of the representations and warranties made by
the Borrower in the Credit Agreement are true and correct on the date of this
Amendment.  Except for the Event of Default waived pursuant to Section 4.10
hereof, no Default or Event of Default under the Credit Agreement has occurred
and is continuing as of the date of this Amendment.

 

3.2       Authorization; Enforceability.  The making, execution and delivery of
this Amendment and performance of and compliance with the terms of the Credit
Agreement has been duly authorized by all necessary organizational action by the
Borrower.  This Amendment is the valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.

 

3.3       Absence of Conflicting Obligations.  The making, execution and
delivery of this Amendment and performance of and compliance with the terms of
the Credit Agreement, as amended, do not violate any presently existing
provision of law or the articles of organization or operating agreement of the
Borrower or any agreement to which the Borrower is a party or by which it or any
of its assets is bound.

 

ARTICLE IV

MISCELLANEOUS

 

4.1       Continuance of Credit Agreement.  Except as specifically amended by
this Amendment, the Credit Agreement shall remain in full force and effect.

 

4.2       Survival.  All agreements, representations and warranties made in this
Amendment or in any documents delivered pursuant to this Amendment shall survive
the execution of this Amendment and the delivery of any such document.

 

4.3       Governing Law.  This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Wisconsin applicable to
agreements made and wholly performed within such state.

 

4.4       Counterparts; Headings.  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  Article and section
headings in this Amendment are inserted for convenience of reference only and
shall not constitute a part hereof.

 





2

--------------------------------------------------------------------------------

 



 

4.5       Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.

 

4.6       Conditions.  The effectiveness of this Amendment is subject to the
Lender having received on or before the date hereof, an executed copy of this
Amendment and such additional supporting documents and materials as the Lender
may reasonably request.

 

4.7       Course of Dealing. The Borrower acknowledges that neither previous
waivers, extensions and amendments granted to the Borrower by the Lender nor the
amendments granted herein create any course of dealing or expectation with
respect to any further waivers, extensions or amendments and further
acknowledges that the Lender have no obligation whatsoever to grant any
additional waivers, extensions, amendments or forbearance.

 

4.8       No Defenses. The Borrower acknowledges it has no defenses, rights of
setoff or rights of recoupment to the enforceability or payment of any of its
obligations under the Credit Agreement as amended hereby.

 

4.9       Expenses and Attorneys’ Fees.  The Borrower shall pay reasonable fees
and expenses (including attorneys’ fees) incurred by Lender in connection with
the preparation, execution and delivery of this Amendment.

 

4.10     Waiver. The Borrower has informed the Lender that the Borrower was in
violation of the Non-performing Loans to Total Loans financial covenant
contained in the financial covenants section of the Credit Agreement for the
period ending December 31, 2018, which violations constitute an Event of Default
under the Credit Agreement (the “Existing Default”).  The Company has requested
that the Lender waive the Existing Default.  To that end, the Lender hereby
waives the Existing Default.  This limited waiver of the Existing Default shall
be effective only for the specific purposes set forth herein and shall not be
deemed to be a further or continuing waiver or amendment of any other section or
provision of the Credit Agreement or a waiver of any other past or future Event
of Default under the Credit Agreement.

 

[signature page to follow]

 





3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

 

 

 

BORROWER:

 

 

 

FIRST WESTERN FINANCIAL, INC.

 

 

 

By:

/s/ Scott C. Wylie

 

Name:

Scott C. Wylie

 

Title:

CEO

 

 

 

FIRST WESTERN FINANCIAL, INC.

 

 

 

By:

/s/ Julie A. Courkamp

 

Name:

Julie A. Courkamp

 

Title:

CFO

 

 

 

LENDER:

 

 

 

BMO HARRIS BANK N.A.

 

 

 

By:

/s/ Lori Keller

 

Name:

Lori Keller

 

Title:

VP

 

4

--------------------------------------------------------------------------------